                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                    WESTERN DIVISION

MARLENE BARTON                                                                         PLAINTIFF

v.                              Case No. 4:18-cv-00077-KGB-BD

NANCY A. BERRYHILL,
Acting Commissioner,
Social Security Administration                                                       DEFENDANT

                                              ORDER

       The Court has received the Recommended Disposition from Magistrate Judge Beth Deere

(Dkt. No. 13).   Plaintiff Marlene Barton filed timely objections to the Recommended Disposition

(Dkt. No. 14).   After reviewing the Recommended Disposition and the timely objections thereto,

as well as after conducting a de novo review of the record, the Court concludes that the

Recommended Disposition should be, and hereby is, approved and adopted in its entirety as this

Court’s findings in all respects (Dkt. No. 13).

       The Court writes separately to address Ms. Barton’s objections (Dkt. No. 14).     Ms. Barton

contends that the Administrative Law Judge (“ALJ”) “failed to even consider and identify the

weight given the opinion of Dr. Citty” (Id., at 1).    She also contends that the ALJ’s opinion is

silent as to a statement from J. Kenney, one of the Commissioner’s employees, who interviewed

Ms. Barton (Id., at 6).   Ms. Barton maintains that the ALJ’s residual functional capacity (“RFC”)

determination is not supported by medical opinions regarding her functional limitations stemming

from her severe impairments (Id., at 7).    Finally, Ms. Barton asserts that the ALJ’s RFC is further

flawed because it fails to account for Ms. Barton’s functional limitations stemming from her severe

mental impairment of anxiety (Id., at 8).
       In considering Ms. Barton’s objections, the Court notes that its “standard of review is

narrow.”   Pearsall v. Massanari, 274 F.3d 1211, 1217 (8th Cir. 2001).          The Court “must

determine whether the Commissioner’s decision is supported by substantial evidence in the record

as a whole.” Sultan v. Barnhart, 368 F.3d 857, 862-63 (8th Cir. 2004). ASubstantial evidence is

less than a preponderance, but is enough that a reasonable mind would find it adequate to support

the Commissioner’s conclusion.” Id. To determine whether the evidence is substantial, courts

“consider evidence that detracts from the Commissioner=s decision as well as evidence that

supports it.” Id. “If, after reviewing the record, the court finds that it is possible to draw two

inconsistent positions from the evidence and one of those positions represents the Commissioner’s

findings, the court must affirm the Commissioner=s decision. Even if we would have weighed the

evidence differently, we must affirm the denial of benefits if there is enough evidence to support

the other side.@ Pearsall, 274 F.3d at 1217.

       Having reviewed the entire record de novo, the Court rejects Ms. Barton’s arguments

regarding the ALJ’s consideration of Dr. Citty’s opinions and medical records (Dkt. No. 8-2, at 7

(citing to Ex. 21F/15), 8 (discussing Dr. Citty’s medical records and opinions)). As for the

statement from J. Kenney, this Court agrees with Judge Deere that the ALJ is not required to

discuss specifically every piece of evidence, and the omission of a discussion of this statement by

the ALJ when considered in the light of the record evidence as a whole is not so significant as to

require remand (Dkt. No. 13, at 4-5).      Having examined the record as a whole, the Court

concludes that there was no significant error by the ALJ in weighing the evidence, especially that

of the State Agency consultants’ opinions, and in assigning the mental RFC based on the opinion

of Dr. Faucett and the substantial evidence in the record as a whole regarding Ms. Barton’s mental


                                                2
limitations.

       The Court concludes that the Commissioner=s decision is supported by substantial evidence

in the record as a whole. It is therefore ordered that the Commissioner’s decision is affirmed, Ms.

Barton’s request for relief is denied, and this case is dismissed with prejudice.   Judgment shall be

entered accordingly.

       So ordered this the 31st day of March, 2019.



                                                       ________________________________
                                                       Kristine G. Baker
                                                       United States District Judge




                                                  3
